778 N.W.2d 222 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lynne Marie LUCIER, Defendant-Appellant.
Docket No. 139580. COA No. 292089.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the application for leave to appeal the July 8, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motion for appointment of counsel and the motion to remand are DENIED.